Title: From George Washington to Anthony Whitting, 18 November 1792
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia 18th Novr 1792

Your letters of the 9th & 14th instt came duly to hand. To the first I hastily replied the morning after it was received, and shall add nothing further on that subject, in this letter, respecting the Fishery.

If the Mansn house people are permanently distributed to the plantations, to which they are destined; or, as soon as they are so; let all the Overseers know that they are no longer to look to the House gang for any assistance: on the contrary, that the work of every sort & kind whatsoever, is to [be] performed by the hands which are entrusted to them; Ditching alone excepted—and even this, when it is accompanied with a Post fence, they are to dig the holes for those Posts with their own people; for so long as they derive this extra assistance, and are helped out of every difficulty, they never will exert their own force to the best advantage; and the case invariably will be, that the House gang will be little more than an encouragement to their idleness instead of performing some settled work of their own, which will count, and tell something. I am sure, that every plantation is abundantly stocked with hands, fully adequate to all the purposes of it; except ditching; which they could not perform to advantage, although their force might be competent to it. There is but one case in which I can see any propriety in aiding of them; and that is, in work that can only be done at a particular season, or under particular circumstances, whe⟨n⟩ their own strength cannot effect it in the time limited by that season; or by those circumstances. For instance, clearing, or breaking up, a piece of ground which cannot be touched after it is absorbed with water: which reminds me to tell you, that if those spots in the Mill meadow, which could not be got into corn last Summer, is not broke up before the ground gets too wet this fall, you will not reclaim it in the course of next year; which will be a real injury to that lot, & a grievous eye-sore to every one that looks into it. This also is the case with the lot below it, and is the reason why I earnestly desire that no more may ever be attempted than can be compleatly accomplished; for I repeat, and repeat again; that I should be better satisfied in having one acre of Corn land, or meadow ground, well prepared & cultivated, than two Acres imperfectly done—In a word, these things are never really done if they are not well done.
After having given you these ideas so fully, & so strongly, it is hardly necessary to add, as my desire, that what will remain as the House gang, properly, may be kept steadily to work at that place; under Will, or some other, if he cannot keep them to their business. The work to be done there, has been pointed out in more letters than one; and as there is a good deal of wood to be taken

off the ground proposed to be cleared; and which may serve for Coal wood, fire wood, &ca; and is very convenient. I have no doubt but your Axe-men belonging to the place I mean will all be employed therein, instead of going into the great-Wood, & generally, as far out of sight as they can get, to cut Wood for the House.
All the young Cedars between the fence by the Spring, & the Wharf, that are of a size to be removed with safety, may, at a proper time, be taken up, & form a fence from the style (leading to the Spring) along the Post and Railing of the Lucern Inclosure; and from the Corner of the Vineyard inclosure downwards, and parallel to the last. But my opinion is, that to insure there living, they ought not to be remov’d until the ground is hard froze, when they can be taken up with a large block of frozen earth adhering to their Roots. The efficacy of this I have proved most clearly. You did well to desire the Gardiner to preserve the Damson [s]cions, if there be enough of them to form one side of the fence to the vineyard Inclosure; otherwise it would have too much the appearance of patch work to insert them there at all: And as that enclosure will contain fruit principally, which is subject to great depridations; I have thought that the best live fence for that, except the side marked above for Cedar, and I hesitate even there too, had better be of the Honey locust; the seed of which not to be put more than Six Inches apart; that when they get to any size they may be so close, stubborn, & formidable, as to prevent an escalade[;] indeed I know of nothing that will so effectually, & at so small an expence, preserve what is within the Inclosure, as this plant.
The Gardener, I presume, ought to be acquainted with the proper Seasons for taking off, & setting out, the cuttings of the Lombardy Poplar, & those of the Weeping, & yellow Willow. If therefore you both agree that this is a proper one, I would have it set about fully, & compleatly; as there is nothing I have so much at heart as to introduce live fences around every Inclosure where Hogs are not Suffered to be: and this is the case of all the inner Inclosures at the Mansion house, and division fences at the Plantations. One Inclosure, may be fenced with the cuttings of one thing, and another with another, according to your means; and the ground which seems best adapted to this, or that kind of

Tree. Let me know what qty of the honey locust seed you have on hand—& take care to secure all those which may be on the Trees which grow by Johnstons Spring, at the River Plantation. Let the ground wherein these cuttings or Seeds are to be deposited, be well prepared for the reception of them; for they were absolutely thrown away last year; and the labour, whatever it might be, has turned to no account. I do not perceive by any of the Reports that you have got any Cedar Berries, to (manage &) Sow as I directed. I fear it is now too late; as they were falling (and in the greatest abundance) about the time I left Mount Vernon.
You have entirely mistaken my idea respecting the conducting of the Water from the present Spring, and those I desired might be opened (to see what a body of it I could collect). Instead of carrying it to the Wharf, my intention was to carry the whole, as high up the side of the Hill as the level of it would admit when the whole should be united at, or below the Spring (according as the level would allow) until it was brought as far, & right opposite to, the River front of the Mansion House (that is to the Vista in a line with the two doors which I had opened whilst I was at home, by stakes which I suppose may be standing there yet.) I wanted to see how high up the side of that hill I could carry the water, and what advantage I might hereafter turn it to: it was for this reason I wanted the Springs opened when they were low; and gums or half (old) barrels put into them; that a judgment might be formed of the quantity, &ca—and it was for this reason also I added, that the Ditchers might assist in conducting it. There will be some difficulty, I am sensible, in taking it over the sunken place East of the Spring House; but a trough would remove it: after which, the water would go on a level, as in the case of Sideland Meadows to the place I have in view—What banks there are to cut through between the Spring house, & the most westerly Spring that would be worth opening, at, or beyond the Hound kennel; or whether they lye as high as the Spring that is now used, if the level was traced, my memory is unable to inform me; but Water by cutting through, or winding round banks, may always be conducted to its own level—This, & carrying the aggregate quantity of what could be obtained, to the front of the House, was the objects I had in view.
I had like to have forgot to tell you that the Lombardy Poplars,

& Weeping Willows in the Serpentine Walks, may, as well as any others, be stripped to furnish you with cuttings, if necessary.
If the French furze is a fit thing for Hedging, and you have reason to believe the seed is good, I am very glad you bought it. Whether it is best to sow the Seed where it is intended to remain, or in beds to transplant, you must decide for yourself; but that you may not be deceived by bad Seed, try a certain number of Seeds in a hot bed, or any other method which will force them, to see what proportion of them will come up: do the same by the Clover seed you have, that I may know what dependence to place on its goodness.
There is a plant or two which went from Bartrams Garden last Spring, which he recommended in strong terms as valuable for hedging. make the most you can of the one you say is living.
I am very glad to hear that your growing Wheat has a good appearance. Will the first Sowed, & thin Wheat, ever appear thick enough, especially in No. 7 in the Neck? It was not the getting of Fodder, generally, that injured the Corn: Stripping the blade I believe did, and said so at the time; but the great evil proceeded from its backwardness (occasioned by the long drought in Summer) and want of heat after the rains fell, to mature it.
Have you taken measures to save what Turnip Seed you may want next year? The purchase of these things ought, by all means to be avoided.
Inform me in your next how many Hogs you have up for Porke, at each place. The Robberies which all your letters relate, must be stopped by some means or another; or the consequences will inevitably be those I have mentioned in my last. It is growing worse & worse every day; and if a good deal of pains is not taken to discover the thieves, and the receivers, there is no telling where the evil will end. I am willing to be at the expence of Sheep-bells, but this will prove but a partial remedy: the evil must be probed deeper than that.
The dificiency of Stockings is another instance of the villainy of those I have about me; for, as you justly observe, it is impossible that lame peter & Sarah’s work could amount to no more than 60 pair—The Gardeners Wife must now see that there is a just return of all that is given out & taken in—and when the work is handed over by her, to you, I am persuaded it will be safe. Let the Gardeners wife give work to, & receive it from, lame Peter as well

as others; & then the whole will come under one head. Their reports ought to be dated.
What painting has Tom Davis done; and what paints have you now on hand?
Mrs Washington desires you will order the ashes to be taken care of, that there may be no want of Soap.
The note, at the foot of the last River plantation return, is by no means such as I expected, or would wish to see again; because it gives no idea of the real state of facts, as it respects the increase, & decrease of the Stock. My idea of this business is, that every change that takes place in the Stock in the course of the week, should be reported; that is—every lamb that falls, and every one that dies, ought to be accurately reported; how else am I to form any opinion of the care taken of these, & other things; or to form any tolerable opinion of my business, if the reports are not from the actual state of things, but from what they may be, according to contingencies.
From the present appearance of things, I think it highly probable that in the course of the Winter, or Spring, Flour will bear a good price. I would have none of mine therefore sold without directions from me—but it might not be amiss, now and then, for you to give me some account of the Alexandria price of this Article, least the disposal of it should escape m⟨e⟩. In the meanwhile, if you should want money for any particular purpose, & have it not, advise me thereof, and it shall be sent to you. The price of Tobacco, and for the same reason, may also be mentioned to me. I am—Your friend & well wisher

Go: Washington


P.S. As occasions may occur when Tea & other Spoons (better than Pewter) may be wanted in the absence of my family & the Majors at Mount Vernon—I do by this conveyance, send half a dozen of each; The hurry, & distress in which Mrs Fanny Washington left Mount Vernon, occasioned omissions of many things, which otherwise would not have been the case.

